—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 17, 1994, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that he was denied a fair trial by the court’s reasonable doubt charge (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Brown, 204 AD2d 734). In any event, a review of the charge demonstrates that it adequately illustrated the concept of reasonable doubt to the jury (see, People v Canty, 60 NY2d 830; People v Russell, 266 NY 147; People v Rosa, 162 AD2d 257; see also, 1 CJI[NY] 3.06, 3.07, 6.20). Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.